Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NEWS RELEASE DRESS BARN, INC. ANNOUNCES DATE FOR ANNUAL MEETING OF SHAREHOLDERS TO CONSIDER DELAWARE HOLDING COMPANY REORGANIZATION  Shareholders will also be asked to elect two directors, ratify auditors and approve changes to a Dress Barn incentive plan SUFFERN, NY  August 20, 2010  Dress Barn, Inc. (NASDAQ - DBRN) today announced that it will hold its annual meeting of shareholders on December 8, 2010, at 2:00 p.m. local time at its corporate offices in Suffern, New York.
